Citation Nr: 0016595	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  97-35 101	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for schizophrenia, due to service-connected 
malaria.  



REPRESENTATION

Appellant represented by:	Vidal Rodriguez-Amaro, 
Attorney



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1968 
to November 1969.  

This appeal arises from a May 1996 rating action of the San 
Juan, the Commonwealth of Puerto Rico, regional office (RO).  
In that decision, the RO, in pertinent part, continued a 
prior denial of service connection for schizophrenia 
(previously diagnosed as an anxiety reaction) due to 
service-connected malaria.  


FINDINGS OF FACT

1.  By an October 1983 decision, the Board of Veterans' 
Appeals (Board) denied, in pertinent part, service connection 
for an acquired psychiatric disorder defined as an anxiety 
reaction or schizophrenia, due to service-connected malaria.  

2.  The additional evidence received since the Board's 
October 1983 denial does not bear directly and substantially 
upon the specific matter under consideration, is either 
cumulative or redundant, and, by itself or with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for schizophrenia, due to the 
service-connected malaria.  


CONCLUSIONS OF LAW

1.  The Board's October 1983 denial of a claim for service 
connection for an acquired psychiatric disorder defined as an 
anxiety reaction or schizophrenia, due to the 
service-connected malaria, is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1999).  

2.  Following the Board's October 1983 decision, new and 
material evidence has not been received; thus, the 
requirements to reopen the claim of entitlement to service 
connection for schizophrenia, due to service-connected 
malaria, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5108 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.156(a), 
3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue currently before the Board is whether the veteran 
has submitted new and material evidence sufficient to reopen 
a previously denied claim of entitlement to service 
connection for schizophrenia, due to service-connected 
malaria.  Initially, by an April 1971 rating action, the RO 
granted service connection for an anxiety reaction, due to 
the service-connected malaria, and assigned a noncompensable 
evaluation to this psychiatric disability, effective from 
September 1970.  A VA psychiatric examination conducted in 
September 1970 includes the diagnosis of an anxiety reaction 
associated with malaria.  

By a July 1974 rating action, the RO redefined the veteran's 
service-connected psychiatric disability as latent type 
schizophrenia and granted a compensable 10 percent evaluation 
to this disorder, effective from April 1974.  A VA 
psychiatric evaluation completed between May and June 1974 
resulted in the diagnosis of latent type schizophrenia.  
Based upon a subsequent May 1977 medical record which 
contains a diagnosis of an anxiety reaction in a latent 
schizophrenia, the RO, by a June 1977 rating, again redefined 
the veteran's service-connected psychiatric disability as an 
anxiety reaction and assigned a 30 percent evaluation to this 
disorder, effective from July 1976.  

By a February 1979 rating action, the RO proposed to sever 
service connection for the veteran's nervous disorder.  In 
the following month, the RO notified the veteran of this 
proposal.  By a May 1979 rating action, the RO severed 
service connection for the veteran's undifferentiated type 
schizophrenia (previously diagnosed as an anxiety reaction) 
and terminated compensation effective from June 1, 1979.  
Also in May 1979, the RO notified the veteran of this 
severance.  

In October 1983, the Board, in part, denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder on the basis that the competent evidence of record 
did not demonstrate an etiological relationship between his 
service-connected malaria and such an acquired psychiatric 
disability (manifested by either an anxiety reaction or 
schizophrenia).  In this prior denial, the Board considered 
the veteran's pertinent contentions, his service personnel 
and medical records, as well as reports of relevant 
post-service treatment and examination.  Specifically, at the 
time of the October 1983 decision, the veteran asserted that 
his service-connected malaria caused his psychiatric 
disorder.  However, his service, and post-service, medical 
records failed to provide competent evidence of such an 
association.  

The Board's October 1983 denial of service connection for an 
acquired psychiatric disorder, due to the service-connected 
malaria, is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1999).  Once a decision becomes final, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
and Suttman v. Brown, 5 Vet.App. 127, 135 (1993).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991); 
Elkins v. West, 12 Vet.App. 209 (1999) (en banc); Winters 
v. West, 12 Vet.App. 203 (1999) (en banc).  First, the Board 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material."  Id.  The Court has explained that "new 
evidence" is evidence that is not "merely cumulative" of 
other evidence of record.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  Evidence is "material" when it 
bears directly or substantially on the specific matter and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Second, if the Board 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  In deciding the 
issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet.App. 510, 512-513 (1992).  

Following the Board's October 1983 denial of service 
connection for an acquired psychiatric disorder, due to 
service-connected malaria, in the present case, the veteran 
has continued to assert that he incurred a psychiatric 
disability, most recently defined as schizophrenia, as a 
result of his service-connected malaria.  Furthermore, the 
additional medical evidence associated with the claims folder 
since the Board's October 1983 decision simply reflects 
post-service psychiatric treatment and examination.  
Significantly, however, these additional medical records do 
not discuss the etiology of any diagnosed psychiatric 
disorder (e.g., chronic schizophrenia), including whether it 
is related in any way to the service-connected malaria.  In 
fact, the February 2000 VA examination concluded that the 
veteran's neuropsychiatric condition was not related to his 
service-connected malaria.

In short, the additional evidence received since the Board's 
October 1983 denial of service connection for an acquired 
psychiatric disability, due to service-connected malaria, 
tends to prove nothing more than what was already proven by 
the evidence previously of record, at least with respect to 
whether any diagnosed psychiatric disability (e.g., 
schizophrenia) is related to the service-connected malaria.  
Consequently, the newly received evidence is not so 
significant that it must be considered in order to decide 
fairly the merits of this service connection claim.  See 
38 C.F.R. § 3.156(a).  As the veteran has not submitted new 
and material evidence sufficient to reopen his previously 
denied claim for service connection for schizophrenia, due to 
the service-connected malaria, the benefit sought on appeal 
must be denied. 


ORDER

The petition to reopen a claim of entitlement to service 
connection for schizophrenia, due to the service-connected 
malaria, is denied.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

